                 IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF TENNESSEE
                          NASHVILLE DIVISION

DAVID EARL MILLER                            )
NICHOLAS TODD SUTTON                         )
STEPHEN MICHAEL WEST                         )      No. 3:18-cv-1234
TERRY LYNN KING                              )
                                             )      Judge Campbell
        Plaintiffs                           )
                                             )      Death Penalty Case
v.                                           )      Execution date Dec. 6, 2018
                                             )      for David Miller
TONY PARKER, Commissioner,                   )
Tennessee Department of Correction,          )
in his official capacity,                    )
                                             )
        and                                  )
                                             )
TONY MAYS, Warden,                           )
Riverbend Maximum Security                   )
Institution, in his official capacity,       )
                                             )
Defendants.                                  )

               MOTION FOR TEMPORARY RESTRAINING ORDER

        COMES NOW Plaintiff David Earl Miller in the above matter and, pursuant

to Rule 65 Fed. R. Civ. P, moves the Court to issue a temporary restraining order

enjoining Defendants, their agents, and assigns from presenting, and/or giving

effect to, the “Affidavit Concerning Method of Execution” (or “method of execution

form”) until such time as the Court has ruled upon Miller’s Motion for

Reconsideration of Order on Motion for Temporary Restraining Order and/or

Preliminary Injunction.




     Case 3:18-cv-01234 Document 25 Filed 11/19/18 Page 1 of 4 PageID #: 1767
        IN SUPPORT HEREOF, Plaintiff Miller would show to the Court as follows:

1.      Miller has this day sought reconsideration (Doc. 23) of this Court’s order

        denying his motion for preliminary injunction. (Doc. 20).

2.      Miller filed his motion for reconsideration at the earliest possible date given

        the complex issues presented and the substantial review of the state court

        record required to provide the Court with critical facts.

3.      The motion for preliminary injunction (Doc. 7) sought to prevent Defendants

        from presenting Miller with an Affidavit Concerning Method of Execution

        electing electrocution (see Doc. 1-5).

4.      Subsequent to the filing of that motion, Plaintiff Miller has been ordered by

        Defendant Mays to either accede to be executed by electrocution and relinquish

        his right to challenge electrocution on or before 5:00 P.M., November 20, 2018,

        or else Defendants will execute him by a method of execution which inflicts

        substantially greater pain and suffering in violation of the ex post facto clause

        of the Constitution. (See Doc. 19-2).

5.      Given Defendant Mays’ demand, Miller will be subjected to the harm he alleges

        in Count Four no later than 5:00 P.M. tomorrow.

6.      For the reasons set forth in his memorandum in support of the motion to

        reconsider, (see Doc. 24), there exists a substantial likelihood the Court will

        grant his motion and enter a preliminary injunction in this matter to preserve

        the status quo pending its final disposition.




                                      {2}
     Case 3:18-cv-01234 Document 25 Filed 11/19/18 Page 2 of 4 PageID #: 1768
7.      For the reasons set forth in his memorandum in support of the motion to

        reconsider, see Doc. 24, Defendants will suffer little or no harm from a brief

        stay in order that the Court may reconsider its order denying preliminary

        injunctive relief.

8.      Because: (1) there exists a substantial likelihood this Court will grant Miller’s

        motion for reconsideration; (2) Miller will be subjected to the harm he alleges

        in Count Four of his Complaint; and, (3) Defendants will suffer no harm from

        maintaining the status quo until the motion to reconsider is decided, Miller’s

        request for this Temporary Restraining Order should be granted.


                                                Respectfully submitted,


                                                FEDERAL DEFENDER SERVICES
                                                OF EASTERN TENNESSEE, INC.

                                         BY:    s/Stephen M. Kissinger
                                                Stephen M. Kissinger, BPR#037082
                                                Asst. Federal Community Defender
                                                800 S. Gay Street, Suite 2400
                                                Knoxville, TN 37929
                                                Phone: (865) 637-7979
                                                Facsimile: (865) 637-7999
                                                Stephen_Kissinger@fd.org




                                      {3}
     Case 3:18-cv-01234 Document 25 Filed 11/19/18 Page 3 of 4 PageID #: 1769
                              CERTIFICATE OF SERVICE

      I hereby certify that on November 19, 2018, this Motion for Temporary

Restraining Order was filed electronically via the Court’s electronic filing system

upon the following person. Parties may access this filing through the Court’s

electronic filing system.



Scott C. Sutherland
Assistant Attorney General
Law Enforcement Division
P.O. Box 20207
Nashville, TN 37202
(615) 741-2164
Scott.Sutherland@ag.tn.gov

Jennifer L. Smith
Tennessee Attorney General's Office
P. O. Box 20207
Nashville, TN 37202
(615) 741-3491
Email: jennifer.smith@ag.tn.gov

Robert W. Mitchell
Tennessee Attorney General's Office
P. O. Box 20207
Nashville, TN 37202-0207
(615) 741-3491
Fax: (615) 532-6023
Email: robert.mitchell@ag.tn.gov


                                              s/Stephen M. Kissinger
                                              Stephen M. Kissinger




                                    {4}
   Case 3:18-cv-01234 Document 25 Filed 11/19/18 Page 4 of 4 PageID #: 1770
